Citation Nr: 0202258	
Decision Date: 03/08/02    Archive Date: 03/15/02

DOCKET NO.  94-39 287	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertensive 
disease, including as secondary to a service-connected skin 
disorder.  

2.  Entitlement to an increased evaluation for a skin 
disorder, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1972.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1990 rating 
decision which confirmed a noncompensable evaluation for a 
skin disorder, characterized as dermatophytosis.  After a 
June 1991 hearing was held at the RO, the hearing officer 
determined that an increased evaluation of 10 percent was 
warranted for the condition.  In an August 1991 decision 
implementing the hearing officer's determination, the RO 
increased the evaluation for the veteran's skin disorder to 
10 percent disabling.  The veteran appealed for a higher 
evaluation.  In an October 1991 rating action, service 
connection for hypertensive disease was denied and the 
veteran timely appealed the adverse determination.  

The Board remanded the case in December 1996 for further 
development, and the case was returned to the Board in 
January 2002.  The Board notes that in a September 2001 
decision, the RO determined that service connection for an 
anxiety disorder as secondary to his service-connected skin 
disorder was warranted.  This issue that was previously 
before the Board is, therefore, rendered moot, as all 
benefits as to the issue have been awarded.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  Hypertension was first shown years after service.  It is 
not at least as likely as not that hypertension is related to 
the veteran's service.  Hypertension is not shown to be 
related to any in-service occurrence or event.  There is no 
showing that current hypertensive disease is etiologically 
related to or being aggravated by a service connected 
disability.  

3.  The veteran's service-connected skin disorder 
(dermatophytosis) is productive of no more than constant 
exudation or itching, extensive lesions, or marked 
disfigurement; the condition is not manifested by 
symptomatology such as ulceration or extensive exfoliation or 
crusting, and extensive systemic or nervous manifestations, 
nor is the disorder exceptionally repugnant.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service, nor is it shown to be proximately due to, the result 
of, or aggravated by a service connected skin disorder.  38 
U.S.C.A. § 1101, 1110, 1112, 1113, 1137 (West 1991 and Supp. 
2001); Veterans Claims Assistance Act of 2000, Pub. Law, No. 
106-475 § 4, 114 Stat. 2096-2099 (2000) (codified as amended 
at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)); 66 Fed. 
Reg. 45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2001); Allen v. Brown, 7 Vet. 
App. 439 (1995).  

2.  The criteria for a 30 percent disability rating, but no 
more, for service-connected dermatophytosis have been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. Law, No. 106-475 § 4, 114 Stat. 2096-2099 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et. seq. 
(West Supp. 2001)); 66 Fed. Reg. 45,620-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.118, 
Diagnostic Codes 7813-7806 (2001).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law H.R. 4864, the "Veterans 
Claims Assistance Act of 2000."  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)).  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  By virtue of the statement of the case, 
the supplemental statements of the case, the Board remand, 
and rating actions issued during the pendency of the appeal, 
the veteran and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claims.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
It appears that all evidence identified by the veteran 
relative to his claims has been obtained and associated with 
the claims file.  Service medical records were obtained and 
associated with the claims file, and documentation in the 
claims file indicates that all available records have been 
forwarded.  A VA examination was conducted and a copy of the 
report is associated with the file.  No change in the outcome 
would be possible with additional development, notice, or 
examination.  As such, the Board will proceed to the merits 
of the case.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Where a veteran 
served 90 days or more during a war period or after December 
31, 1946 and cardiovascular disease, including hypertension, 
becomes manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 
and Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  

Service connection may be established on a secondary basis 
for a disability which is proximately due to, or the result 
of, a service-connected disease or injury.  See 38 C.F.R. 
§ 3.310(a) (2001).  Any additional disability resulting from 
the aggravation of a non-service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2001).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001); 38 C.F.R. Part 4 (2001).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001).  

When a veteran has been diagnosed as having a specific 
condition and the diagnosed condition is not listed in the 
Schedule for Rating Disabilities, the diagnosed condition 
will be evaluated by analogy to a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2001).  The RO rated the 
veteran's skin disorder under Diagnostic Code 7813 for 
dermatophytosis.  This is rated as eczema under Diagnostic 
Code 7806.  

Under Diagnostic Code 7806, eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or that is exceptionally repugnant is 
evaluated as 50 percent disabling.  When there is exudation 
or itching constant, extensive lesions, or marked 
disfigurement, a 30 percent evaluation is merited.  For 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area, a 10 percent rating is warranted.  
A zero percent rating is assigned for slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  

Historically, service connection for mild dermatophytosis was 
granted in an April 1973 RO decision with a noncompensable 
evaluation.  In an August 1991 decision, the RO increased the 
evaluation for his service-connected skin disorder to 10 
percent disabling.  In September 1991, the veteran filed a 
claim for service connection for hypertension as secondary to 
his skin disorder.  Service connection for hypertension, 
including as secondary to his service-connected skin disorder 
was denied in an October 1991 RO decision.  

A review of his service medical records reflects that on 
service separation examination, his blood pressure reading 
was 118/74.  A December 1970 treatment record notes a blood 
pressure reading of 142/76.  

A March 1973 VA examination notes a blood pressure reading of 
140/80.  On VA examination in March 1978, the veteran's blood 
pressure reading was listed as 145/100 (sitting); 150/100 
(recumbent), and 150/100 (standing).  The diagnoses included 
hypertension.  

A February 1990 private medical statement reflects that the 
veteran had severe desquamation and fissuring of the toes 
which he claimed made it difficult to walk.  It was noted 
that the veteran claimed that the lesions were resistant to 
therapy.  

On VA examination in May 1990, it was noted that the veteran 
had maceration between the toes with scaling of the feet.  
Scaly pustules on the dorsum of the feet were also noted.  
The diagnostic assessment was tinea pedis, rule out chronic 
contact dermatitis.  

In a June 1991 medical statement, Pablo Almodovar, M.D. 
indicated that he had treated the veteran for his skin 
condition.  It was noted that the veteran had problems with 
dermatophytosis for several years.  Local antifungal 
medications were prescribed, to no avail.  On physical 
examination of the veteran, maceration between the toes and 
soles with desquamation was shown.  The diagnostic assessment 
was chronic dermatophytosis, tinea pedis probably secondary 
to severe hyperhidrosis (excessive sweating).  

VA medical records dated from April 1990 to May 1991 reflect 
treatment for a skin disorder, diagnosed as dermatophytosis.  
In April 1991 it was noted that he needed more frequent 
treatment for his skin condition.

In a March 1992 statement, Dr. Almodovar indicated that the 
veteran continued to receive treatment for a fungal infection 
of the feet.  It was noted that he experienced periods of 
acute inflammatory episodes and at times the condition 
returned to normal.  The doctor indicated that the veteran 
took all medications that were available at the VA; however 
he was unable to use oral anti-fungal medication due to 
abnormal liver function test results.  

The appellant testified at a personal hearing at the RO in 
March 1993.  He described the frequency and severity of the 
skin disorder.  He also testified as to the contended 
relationship between his service-connected disorders and 
medication taken therefore.  A transcript of the hearing 
testimony is on file.

On VA examination in June 1993, the veteran complained of 
itching, burning and scaling of the feet.  Objective findings 
included severe scaliness and lacerations on the webs.  The 
diagnosis was tinea pedis (dermatophytosis), severe, 
bilaterally.  It is noted that there was also some 
involvement of the right hand.

On VA fee-basis reports dated in October 1992, May 1993, 
September 1994, and March 1997 Dr. Almodovar noted that the 
veteran continued to be treated for recurrent, chronic tinea 
pedis.  In September 1996, it was noted that the blood 
pressure was in good control.

In a July 1996 medical statement, Dr. Almodovar indicated 
that the veteran had been treated for several years for 
chronic tinea pedis.  His diagnoses included chronic tinea 
pedis, dyshidrosis, tinea corporis, contact dermatitis and 
hyperhidrosis.  It was noted that the veteran required 
constant and frequent dermatological care to prevent flare-
ups of his condition.  Included with the medical statement 
were color photographs which depicted fungal involvement of 
the feet and other parts of the body, with scaling and 
redness.  

On VA hypertension examination in October 1999, the veteran 
related a 10 year history of hypertension and a history of 
dyslipidemia since several years ago.  A history of smoking 
and alcoholism were also noted.  His symptoms included 
headaches and nausea.  His blood pressure readings were 
150/98; 160/100, and 150/100.  An EKG report showed a normal 
sinus rhythm and left ventricular hypertrophy.  A chest X-ray 
study was within normal limits.  The diagnosis was 
hypertensive heart disease.  The examiner noted that the 
nature and etiology of the veteran's hypertensive heart 
disease could not be established, as in the majority of the 
cases, as well as its proximate date of onset.  However, it 
was noted that in view of the presence of the left 
ventricular hypertrophy on EKG dated in 1988, it could be 
before that date.  Regarding the relationship between his 
service-connected skin condition and hypertensive heart 
disease, it was noted that there was no causal or etiological 
relation between them, as well as no post service aggravation 
of hypertension secondary to the service-connected 
disability.  The examiner indicated that reported blood 
pressure readings contained in his service medical records as 
well as the 1973 VA examination were within normal limits.  

On VA skin diseases examination conducted in October 1999, 
the veteran related a history of skin fungal infection of the 
feet and all over the body since 1976.  He indicated that he 
was treated with creams, powders, and ointments with 
improvement but later recurrence.  He also complained of 
marked sweating of the feet.  His symptoms included pruritus 
and pain.  On physical examination, scaly toe webs and soles 
were shown.  No ulceration or crusting was demonstrated.  The 
diagnoses included tinea pedis, hyperhidrosis, by history, 
and dyshidrosis, in remission with possible exacerbation at 
any time.  

Regarding the claim for service connection for hypertensive 
disease, the Board notes that the veteran currently has 
hypertension; however, there is no showing of diagnosed 
hypertension until 1978.  There is no competent evidence 
demonstrating that hypertension was incurred in service or 
within one year of the veteran's discharge from service.  
Moreover, it is not shown that current hypertensive disease 
is proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  In this regard it is 
noted that service medical records are negative for abnormal 
blood pressure readings or a diagnosis of hypertensive 
disease.  Furthermore, at the March 1973 VA examination, 
there was no report regarding hypertension, and no clinical 
findings of chronic hypertension.  The March 1978 VA 
examination was the first post-service medical evidence of 
record showing a diagnosis of hypertension.  Records 
subsequent to 1978 showing hypertension contain a history of 
onset several years after active duty.  There are no 
competent findings or opinions that the hypertension noted on 
VA examination in 1978 was in any way related to service.  In 
addition, the evidence of record does not contain competent 
findings or opinions that the hypertension or any other 
cardiovascular disability is proximately due to, or the 
result of his service-connected skin condition.  See also 38 
C.F.R. § 3.310.  In this regard, the Board notes the opinion 
of the 1999 VA examiner indicating no etiological 
relationship between current hypertension and the veteran's 
service-connected skin disorder.  Therefore, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of service connection for hypertension.  

Regarding the veteran's claim for an increased rating for a 
skin disorder, diagnosed as dermatophytosis or tinea pedis, 
the Board finds that his skin disorder more nearly 
approximates the criteria for a 30 percent evaluation.  In 
this regard, it is noted that although the severity of the 
skin condition has varied somewhat with exacerbations and 
remissions, generally it is manifested by severe scaling and 
itching of the feet with complaints of pain.  On the 1999 VA 
skin examination, the veteran had scaly toe webs and soles.  
Photographs received in 1996, depict significant fungal 
involvement of the feet and other parts of the body.  
Historical VA medical records show treatment for his skin 
disorder with topical anti-fungal treatment.  The veteran was 
unable to take systemic anti-fungal medication due to a 
history of abnormal liver function tests.  Statements from 
Dr. Almodovar reflect diagnoses of chronic tinea pedis.  The 
1993 VA examination revealed severe tinea pedis with 
scaliness and lacerations on both feet.  Records show 
significant impairment during exacerbation, and difficulty 
walking when experiencing a flare-up of the symptoms.

The Board finds that the medical evidence shows the veteran's 
skin condition produces no more than constant exudation or 
itching, extensive lesions, or marked disfigurement, which 
are the requirements for a 30 percent rating under Code 7806.  
The requirements for a 50 percent rating under this code are 
not shown.  Specifically, there are no ulcerations, extensive 
exfoliation or crusting and systemic or nervous 
manifestations from the fungal infection; in the judgment of 
the Board, the condition is not exceptionally repugnant.  
Accordingly, the Board finds that the evidence supports a 30 
percent disability rating for the veteran's skin disorder.  


ORDER

Entitlement to service connection for hypertension, including 
as secondary to a service-connected skin disorder is denied.  

Entitlement to a 30 percent evaluation, but no more, for a 
skin disorder (dermatophytosis) is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

